Citation Nr: 0017570	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Boston, Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1969.  He served in Vietnam from October 1967 to 
August 1968.

In December 1996, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of this determination, but he did not file a timely 
appeal.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1998 decision of the RO, which denied 
the veteran's claim of entitlement to service connection for 
PTSD.

The Board notes that in Barnett v. Brown, 8 Vet. App. 1, 4 
(1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the new and material evidence requirement is a material issue 
which the Board has a duty to address, regardless of the RO's 
actions.  Thus, the Board will address the issue as 
characterized on the preceding page, namely whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
December 1996 rating decision.

2.  Evidence received since the December 1996 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is new and probative of the issue at hand, and of 
such significance that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1996 RO decision is 
new and material; the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  New and Material Evidence for PTSD

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 
(1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999). 

In December 1996, the RO denied service connection for PTSD 
and informed the veteran.  A Notice of Disagreement was not 
received from the veteran within one year of notification.  
As the veteran did not initiate an appeal, this decision is 
final and the claim of entitlement to service connection for 
PTSD may not be reopened and reviewed on a de novo basis 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1104, 20.1105 (1999).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The Court has held that the Board must perform a three-step 
analysis to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must determine whether the claim is well 
grounded.  Lastly, if the claim is well grounded the Board 
must evaluate the merits of the claim in light of all the 
evidence, both old and new.  Winters v. West, 12 Vet. 
App. 203, 206 (1999).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a rating decision is 
made.

Thus, in the present case, new and material evidence must 
have been submitted since the December 1996 decision in order 
to reopen the veteran's claim.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In connection with the December 1996 rating decision, the RO 
considered evidence including the veteran's service medical 
records; VA treatment and hospital records, reflecting 
treatment from September 1973 to March 1992; private medical 
records from Boston City Hospital, reflecting treatment in 
October 1993; private medical records from Brigham and 
Women's Hospital, reflecting treatment from November to 
December 1994; and private medical records from John T. 
Bourpos, Ph.D., reflecting treatment in July 1996.  Service 
records show that the veteran was assigned to the 575th 
Supply Company.  

The evidence submitted since the December 1996 decision 
includes an August 1997 letter from the organization now 
known as the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and a January 1999 VA examination.

In August 1997, the USASCRUR reported that U.S. Army records 
listed attacks at Cam Ranh Bay, which was the base area 
location of the 575th Supply Company during the veteran's 
Vietnam tour.

Also, at a VA examination in January 1999, the veteran 
reported that he had been stationed in Vietnam for 12 months 
and had been in Saigon, Long Binh, Cam Ranh Bay and along the 
Cambodian border.  He reported experiencing traumatic events 
including having a sense of helplessness while having no 
ammunition while on guard duty; experiencing sniper fire 
while driving a truck as part of a convoy between Cam Ranh 
Bay and the Cambodian border; having his convoy stopped 
because of land mines; and observing dead bodies.  He 
reported that people were afraid of him after his tour in 
Vietnam, including his ex-wife.  He indicated avoidance of 
thoughts and feelings related to Vietnam and he was 
diagnosed, in part, with chronic, severe PTSD.

The Board finds that this evidence is new to the record and 
bears directly and substantially on the question of whether 
or not the veteran currently has PTSD that was incurred in 
service.  Consequently, the new evidence is material.  See 
38 C.F.R. § 3.156(a).  Accordingly, because new and material 
evidence has been submitted, the veteran's claim of 
entitlement to service connection for PTSD is reopened.  


B.  Well Groundedness of Claim for Service Connection for 
PTSD

Having reopened the claim, the Board observes that the next 
step is to determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Only after a determination that the claim is well 
grounded may the VA proceed to evaluate the merits of the 
claim, provided that the VA's duty to assist the veteran with 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) has been fulfilled.  Winters, 12 Vet. App. 
at 206-7.

In order to show that a claim of entitlement to service 
connection is well grounded, there must be competent evidence 
of (1) a current disability; (2) incurrence or aggravation of 
a disease or injury in service; and (3) a nexus between the 
in-service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran's service records show that he served as a 
wheeled vehicle repairman and that he was assigned to the 
575th Supply Company located at Cam Ranh Bay.  The USASCRUR 
indicated that Cam Ranh Bay was attacked during the veteran's 
tour.  The service records also show that he was involved in 
campaigns including Vietnam Counteroffensive Phases III 
through V.  On VA examination in January 1999, the veteran 
indicated that he had been exposed to traumatic events in 
service, including undergoing sniper fire in convoys between 
Cam Ranh Bay and the Cambodian border.  He was diagnosed with 
chronic, severe PTSD.

Based on the evidence of record, the Board finds that the 
veteran's claim of service connection for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement service connection for PTSD, the claim 
is reopened.  Evidence of a well-grounded claim for service 
connection for PTSD has been submitted.


REMAND

Because the claim for entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
the development of facts pertaining to this claim.  38 
U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

As noted above, the veteran's service records show that he 
served in Vietnam with the 575th Supply Company.  That 
company was located at Cam Rahn Bay during the appellant's 
tour.  Notably, however, while the USASCRUR has reported that 
this base was attacked at times during the pertinent term the 
575th's unit history does not record that the unit ever 
engaged the enemy or that it was attacked by the enemy.  
Moreover, it is well to historically note that Cam Rahn Bay 
also served as an incountry "rest and relaxation" post.  
Finally, the Board notes that the base was recently noted in 
the Army War College journal to have been "a huge port and 
ancillary facilit(y) (that was built) from scratch."  See, 
Martin Blumenson, The Emergence of Infrastructure as a 
Decisive Strategic Concept, PARAMETERS 39-45 Winter 1999-2000.  
Hence, before relying on the January 1999 examination finding 
of PTSD that was in part based on unverified "combat" 
service at Cam Rahn Bay, further development is in order.

Further development is also in order to ascertain whether 
there is any validity to the appellant's claim that he also 
served with the 155th Helicopter Assault Company.  In this 
respect, the appellant to date has not offered any 
independent evidence to verify this claim, however, it is 
also a fact that the RO has not attempted to determine 
whether unit records from the 155th show that the veteran 
served on a temporary duty (TDY) basis with that 
organization.

Additional development is in order to determine the 
significance of the appellant's participation in three 
counteroffensives, and to ascertain whether this 
participation equates to the veteran's personal service in 
actual combat.  Maynard v. Brown, 4 Vet. App. 341 (1993).

While the Board considered ordering records development by 
the RO in order to secure records from the Social Security 
Administration, without an offer of proof that these records 
would verify a stressor supporting a diagnosis of PTSD, such 
a request is not in order.  "In short, the 'duty to assist' 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that, by their description, would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
and his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors.  The 
veteran's statement must include the 
dates (within 7 days), precise 
locations, and an itemized description 
of each and every claimed event, exact 
units involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
unit assignments, and any other 
identifying details.  Moreover, the 
veteran should specifically detail the 
nature of any enemy attack while 
stationed at Cam Rahn Bay, he should 
provide some form of proof that he 
served TDY with the 155th Helicopter 
Assault Company, and he should offer 
some form of proof to verify the 
incidents discussed in his substantive 
appeal.  If the veteran believes that 
his Social Security records would help 
verify any claimed stressor he should so 
state and make an offer of proof.  The 
veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task. 
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  All attempts to conduct this 
development must be documented. 

2.  Notwithstanding any response or lack 
of response from the veteran the RO 
should contact the National Personnel 
Records Center and the USASCRUR, and 
request that they review the appellant's 
military personnel file to ascertain 
whether he ever was assigned TDY to the 
155th Helicopter Assault Company, and 
whether it is at least as likely as not 
that he served in combat with that unit.  
The USASCRUR should also be requested to 
definitively state whether the veteran's 
participation in Vietnam 
Counteroffensives III through V 
necessarily means that he served in 
combat.  All attempts to conduct this 
development must be documented.

3.  Thereafter, the RO should arrange 
for a VA psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed 
by the examiner.  In determining whether 
or not the veteran has PTSD due to an 
in-service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  Thus, for example. if the 
examiner relies on a history of 
"combat" at Long Binh, the examiner 
must identify what evidence, besides the 
appellant's own statements, corroborates 
the appellant's claim of combat service.  
Again, in any and all events, if the 
examiner believes that PTSD was caused 
by an in-service stressor, he or she 
must identify which verified stressor is 
responsible for the conclusion.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  
The examination report should be typed. 

4.  After the development requested has 
been completed, the RO should review 
foregoing, to include the requested 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
anything is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 



